DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerome M. Sundin on 04-28-2021.

The application has been amended as follows: 

Claim 1 should be (in part):
“…a second semiconductor chip portion mounted on the first semiconductor chip portion, the channel being defined within at least one of the first or the second semiconductor chip portion, wherein the cavity defines a partially enclosed space in the semiconductor measuring device, wherein the cavity is open only to the 


“…receiving the gas in the cavity of the measuring device, the cavity having [[a]] at least one opening…”

Claims 21 and 22 are canceled.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852